DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
The examiner assigned to your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to James (Doug) Schultz, Primary Examiner, Art Unit 1633.
Applicant’s response filed 5 November 2021 has been considered. 

Election/Restrictions
Claims 58-77 are allowed. Pursuant to the procedures set forth in MPEP § 821.04(B), all species previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims and subject matter previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the requirement to elect a species as set forth in the Office action mailed on 8 December 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is considered to be that of Urbanska et al. (OncoImmunology 2012, 1(5): 777-779) and Urbanska et al. (Cancer Res. 2012, 72 (7): 1844–1852), the authorships of which include an inventor of the present application (Powell). Both publications disclose the use of universal immune receptors that are chimeric, comprising an extracellular binding domain (such as avidin) that is linked to elements of a chimeric antigen receptor (e.g. hinge region, transmembrane domain, costimulatory molecule, intracellular signaling domain etc.). The universal immune receptors are designed to bind to biotinylated targeting moieties such as antibodies or fragments thereof to provide for increased diversity of specificity by allowing for easier substitution of specific binding molecules (e.g. antibodies or scFv) that take advantage of avidin-biotin binding as a sort of universal adaptor. The instantly recited Spycatcher/Spytag appears to act similarly as a universal adapter. However, the examiner can find no suggestion in the prior art to use a Spycatcher/Spytag system in an immune context similar to that claimed, let alone a suggestion to specifically formulate universal immune receptors comprising same as described above. Furthermore, the prior art does not appear to support a reasonable expectation of success in gaining T cell activation through such a universal chimeric antigen receptor, since the binding to an antibody bound through such a Spycatcher/Spytag system involves in situ covalent attachment of Spycatcher to Spytag. Such an attachement appears to be unique. Thus while one may posit an “obvious to try” or “simple substitution” type rationale to formulate a prima facie 
Separately, claim 66 recites “[a] method for stimulating a universal immune receptor-mediated immune response in a mammal, the method comprising administering to a mammal an effective amount of the cells of claim 61.” The phrase “an effective amount” is considered to be definite with regard to what the claim requires to be effective, since the claim preamble recites that the purpose of the method is to stimulate “a universal immune receptor-mediated immune response in a mammal”. See M.P.E.P. § 2173.05(c)(III).

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763. The examiner can normally be reached M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For addiional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. D. SCHULTZ
Primary Examiner
Art Unit 1633



/JAMES D SCHULTZ/            Primary Examiner, Art Unit 1633